Citation Nr: 0912147	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  99-17 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1956 to 
November 1959.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.  An RO 
hearing was conducted in October 1999.

This matter was previously before the Board in December 2000, 
when it was remanded for additional development.  Thereafter, 
the Board denied the claim in July 2004.  However, that 
decision was vacated by the United States Court of Appeals 
for Veterans Claims (Court) in January 2008, and matters were 
remanded to the Board at that time.  Subsequently, in May 
2008, the Board remanded the case to the RO for further 
development.  The required development has not been fully 
accomplished, and so the case must be remanded again.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required.  The veteran's 
application to reopen his claim for service connection for a 
low back disorder was received in September 1998.  
Accordingly, the prior version of 38 C.F.R. § 3.156 (2001) 
applies, rather than new 38 C.F.R. § 3.156 (2008).  New 
38 C.F.R. § 3.156 only applies with respect to claims which 
were received on or after August 29, 2001.  66 F.R. 45630 
(Aug. 29, 2001).  Old 38 C.F.R. § 3.156 (2001) indicates that 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board had remanded the case to the RO in May 2008 to have 
the RO give the Veteran Kent-compliant notice regarding his 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(pertains to notice required when an application to reopen a 
claim for service connection has been received).  
Unfortunately, the notice letter the RO sent to the Veteran 
in May 2008 notified him of the evidence he would need to 
submit to reopen a claim received on or after August 29, 2001 
instead of the claim he submitted in September 1998.  Since 
adequate notice was not given by the RO in May 2008, remand 
is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that he is expected to provide.  

This notice must include the proper 
standard for new and material evidence, 
from the old version of  
38 C.F.R. § 3.156 (2001), and an 
explanation of what the evidence must 
show to reopen this Veteran's claim 
that was previously denied in July 
1997.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006)

2.  Thereafter, readjudicate the 
Veteran's claim in light of any 
additional evidence added to the record 
and in light of the requirements of old 
38 C.F.R. 3.156 (2001).  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


